Title: From George Washington to Frederick William II of Prussia, 15 January 1794
From: Washington, George
To: Frederick William II (of Prussia)


          
            Sire,
            Philadelphia Jany 15th 1794.
          
          However unusual it may be for your Majesty to receive an address from a person, who, at
            the very moment of making it, disclaims the exercise of any public function, and acts as
            a private individual; yet it is believed from your illustrious character, that the
            Motives, which lead me to the Measure, will serve as an ample apology.
          I cannot longer resist the impulse of friendship, to lay before you, who know so well,
            how to appreciate its force, my personal and affectionate anxiety for
            the welfare of M. de la Fayette. Report informs us, that he is under confinement in the
            dominions of Prussia, and therefore at your disposal.
          At an early period of his life—at a season, and on an occasion, far remote from the
            time and causes, which have subjected him to his present condition, he pursued his
            military career, with so much benefit to my country, and honor to himself, that he
            acquired a most endearing place in my affections. A sincere
            attachment then commenced was strengthened by an intercourse which continued after the
            return of peace had seperated us until more active and interesting scenes served to
            interrupt it. Upon the events, which succeeded, I shall be silent; only entreating your
            Majesty to be persuaded, that as I seperate myself, in this letter, from my official
            station, to render a tribute to your liberality; so I beg to be understood as intending
            to observe that delicacy, which becomes every man, whose country has, with perfect
            sincerity, cherished peace and impartiality towards the whole world.
          Permit me then to ask and obtain from your Majesty, a favor, in which the most lively
            sensibility of my fellow-citizens is engaged—the release of M. de la Fayette on his
            parole—If his word should not be deemed a sufficient pledge, I shall regret, that your
            Majesty does not entertain the same conviction of fidility, as a full experience has
            impressed upon myself. But I can never be persuaded of the possibility of his departing
            from that innocence of conduct, which is always to be expected from a prisoner of
            war.
          This request, unsolicited by, and unknown to him asks the patronage of your Majesty’s
            sensibility; and is dictated by a confi dence, that he could not be in the power of any
            sovereign, who would more delight in indulging a friendship, which cannot acquit itself,
            without thus endeavouring to deliver him, under your benevolent auspices. I pray God to preserve your Majesty in his holy keeping
          
            Go: Washington
          
        